Citation Nr: 0424675	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hepatitis C.


FINDING OF FACT

Hepatitis C was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

A hepatitis C disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, July 2001 and September 2002 VA 
letters to the veteran informed him of the evidence necessary 
to substantiate his claim, as well as his and VA's 
development responsibilities.  He was also advised to send 
any pertinent evidence in his possession to VA.  As such, 
VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board observes 
that recent legislation authorizes the VA to make a decision 
prior to the expiration of the one-year VCAA notice period.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the initial VCAA notice was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The veteran's DD 214 reflects that he served as a medical 
corpsman in the Army.

Service personnel records reveal that the veteran was an 
ambulance driver and a medical specialist.

A private medical record dated in March 2000 reveals that the 
veteran was diagnosed with hepatitis C.

In April 2000, the veteran underwent a laparoscopy with a 
liver biopsy and photoseries.  The post-operative diagnosis 
was hepatitis, with no evidence of cirrhosis.

Private medical records dated from May 2000 to June 2002 
indicate that the veteran underwent treatment for hepatitis 
C.

In April 2001, the veteran sought outpatient treatment at a 
VA medical facility.  An examiner assessed his condition as 
hepatitis C.

In a letter dated in May 2002, the veteran's private 
physician stated that the veteran acquired hepatitis C prior 
to 1990 and was diagnosed with the disease in 2000.

The veteran submitted to a VA examination in January 2003.  
In terms of risk factors, the veteran stated that he worked 
as a medic in the ICU, who gave shots, cleaned wounds, and 
had exposure to other secretions.  He denied any needle 
sticks, blood transfusion, or tattoos.  However, he gave a 
history of IV drug use of cocaine and heroin, including the 
sharing of needles, while he was stationed at Ft. Knox.  He 
also admitted to high-risk sexual activity, such as a sexual 
contact with prostitutes.  The examiner diagnosed the veteran 
with a hepatitis C infection.  The examiner also opined that 
"the veteran's hepatitis C infection is most likely a result 
of IV drug abuse with shared needles and multiple, high-risk 
sexual behavior, and not likely secondary to exposure as a 
medical corpsman in service."  The examiner further 
indicated that the veteran's service medical records or 
separation physical did not document that the veteran's 
percutaneous or mucous membrane was exposed to bodily fluids.

In his February 2003 substantive appeal, the veteran reported 
that he was an intravenous drug user with cocaine during 
service.

Criteria

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(2003). 

In order to prove service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Analysis

The veteran asserts that service connection is warranted for 
hepatitis C.  In order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  The Board finds 
that the evidence of record establishes that the veteran has 
a current hepatitis C disability.  However, the veteran's 
service medical records are negative for any complaint, 
diagnosis, or treatment of hepatitis C in service.  In deed, 
the evidence of record indicates that the veteran was not 
diagnosed with the condition until March 2000, many years 
after his separation from service.  While service connection 
may be established for hepatitis C initially demonstrated 
years after service, there must be competent evidence of 
record, medical or otherwise, which links the veteran's 
current hepatitis C to an event relating to his service.  The 
record is devoid of any such evidence.  

While it was reported on VA examination in January 2003 that 
the veteran had had high-risk sexual activity in service, 
there is no competent evidence of record to establish 
hepatitis C exposure in actuality due to sexual activity in 
service.  Additionally, the Board does acknowledge that the 
veteran was a medical services specialist in service and that 
such duty in a health care occupation does carry the risk of 
exposure to contaminated blood.  However, the record does not 
contain any competent medical evidence that demonstrates 
hepatitis C exposure due to activities as a medical 
specialist in service.  Further, the Board notes that it was 
reported on VA examination in January 2003 that the veteran 
had a history of IV drug use, including sharing needles, and 
high-risk sexual activity.  The examiner opined that it was 
most likely that the veteran's hepatitis C infection was a 
result of his IV drug use with shared needles and multiple 
high-risk sexual behavior and not as a result of exposure as 
a medical corpsman in service. 

The Board observes that 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs." See also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law 
clearly states that for claims filed after October 31, 1990, 
direct service connection for disability that is a result of 
the claimant's own use of drugs is precluded for purposes of 
all VA benefits.  See 38 C.F.R. § 3.301(a).  The evidence of 
record clearly demonstrates a history of drug abuse, which 
the veteran, in a February 2003 statement, reported began in 
service.  Pertinent regulations clearly prohibit service 
connection for a disability that is the result of illegal 
drug use.  The Board further finds no basis for consideration 
of the veteran's in-service drug use as merely occasional, 
therapeutic, or otherwise within circumstances to exempt such 
from being considered misconduct.  The veteran, himself, has 
admitted to a history of illegal intravenous drug use.  Under 
such circumstances, service connection for hepatitis C cannot 
be established.

Although, the veteran asserts that his hepatitis C was 
incurred in service, he is not competent to provide an 
opinion requiring medical knowledge, such as medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence of record, to include the negative 
service medical records, negative post service medical 
records prior to 2000, and the January 2003 VA medical 
opinion, are of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.




ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



